              Case 20-45598               Doc 1         Filed 12/05/20 Entered 12/05/20 11:19:44                           Main Document
                                                                                                                                      12/05/20 11:18AM
                                                                     Pg 1 of 9
Fill in this information to identify your case:

United States Bankruptcy Court for the:

EASTERN DISTRICT OF MISSOURI

Case number (if known)                                                      Chapter       7
                                                                                                                              Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           04/20
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and the case number (if
known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                Asclepius Laboratories, Inc.

2.   All other names debtor
     used in the last 8 years
     Include any assumed          FKA Parcell Laboratories, Inc.
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  c/o James Brigham
                                  7733 Forsyth Blvd, Suite 1450
                                  Saint Louis, MO 63105
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Saint Louis                                                     Location of principal assets, if different from principal
                                  County                                                          place of business
                                                                                                  Boston, Massachusetts
                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)


6.   Type of debtor                   Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                      Partnership (excluding LLP)
                                      Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 1
               Case 20-45598               Doc 1             Filed 12/05/20 Entered 12/05/20 11:19:44                           Main Document
                                                                                                                                           12/05/20 11:18AM

Debtor    Asclepius Laboratories, Inc.
                                                                          Pg 2 of 9    Case number (if known)
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                          None of the above

                                       B. Check all that apply
                                          Tax-exempt entity (as described in 26 U.S.C. §501)
                                          Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                          Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.



8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
     debtor filing?                       Chapter 7
                                          Chapter 9
     A debtor who is a “small             Chapter 11. Check all that apply:
     business debtor” must check
     the first sub-box. A debtor as                                The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its aggregate
     defined in § 1182(1) who                                      noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are less than
     elects to proceed under                                       $2,725,625. If this sub-box is selected, attach the most recent balance sheet, statement of
     subchapter V of chapter 11                                    operations, cash-flow statement, and federal income tax return or if any of these documents do not
     (whether or not the debtor is a                               exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
     “small business debtor”) must                                 The debtor is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate noncontingent liquidated
     check the second sub-box.                                     debts (excluding debts owed to insiders or affiliates) are less than $7,500,000, and it chooses to
                                                                   proceed under Subchapter V of Chapter 11. If this sub-box is selected, attach the most recent
                                                                   balance sheet, statement of operations, cash-flow statement, and federal income tax return, or if
                                                                   any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
                                                                   A plan is being filed with this petition.
                                                                   Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                   accordance with 11 U.S.C. § 1126(b).
                                                                   The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                   Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                   Attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                   (Official Form 201A) with this form.
                                                                   The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                          Chapter 12

9.   Were prior bankruptcy                No.
     cases filed by or against
     the debtor within the last 8         Yes.
     years?
     If more than 2 cases, attach a
     separate list.                               District                                  When                          Case number
                                                  District                                  When                          Case number


10. Are any bankruptcy cases              No
    pending or being filed by a
    business partner or an                Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                       Debtor                                                                 Relationship
                                                  District                                  When                         Case number, if known



Official Form 201                               Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                page 2
             Case 20-45598               Doc 1          Filed 12/05/20 Entered 12/05/20 11:19:44                               Main Document
                                                                                                                                          12/05/20 11:18AM

Debtor   Asclepius Laboratories, Inc.
                                                                     Pg 3 of 9    Case number (if known)
         Name



11. Why is the case filed in    Check all that apply:
    this district?
                                         Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                         preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                         A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or          No
    have possession of any
    real property or personal                Answer below for each property that needs immediate attention. Attach additional sheets if needed.
                                    Yes.
    property that needs
    immediate attention?                     Why does the property need immediate attention? (Check all that apply.)
                                                It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                               What is the hazard?
                                                It needs to be physically secured or protected from the weather.
                                                It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                               livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                Other
                                             Where is the property?
                                                                              Number, Street, City, State & ZIP Code
                                             Is the property insured?
                                                No
                                                Yes.    Insurance agency
                                                        Contact name
                                                        Phone



         Statistical and administrative information

13. Debtor's estimation of      .         Check one:
    available funds
                                             Funds will be available for distribution to unsecured creditors.

                                             After any administrative expenses are paid, no funds will be available to unsecured creditors.


14. Estimated number of             1-49                                             1,000-5,000                                 25,001-50,000
    creditors                                                                        5001-10,000                                 50,001-100,000
                                    50-99
                                    100-199                                          10,001-25,000                               More than100,000
                                    200-999

15. Estimated Assets                $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion


16. Estimated liabilities           $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion




Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                   page 3
              Case 20-45598              Doc 1       Filed 12/05/20 Entered 12/05/20 11:19:44                                Main Document
                                                                                                                                        12/05/20 11:18AM

Debtor    Asclepius Laboratories, Inc.
                                                                  Pg 4 of 9    Case number (if known)
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is true and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      December 5, 2020
                                                  MM / DD / YYYY


                             X   /s/ James Brigham                                                       James Brigham
                                 Signature of authorized representative of debtor                        Printed name

                                 Title




18. Signature of attorney    X   /s/ A. Thomas DeWoskin                                                   Date December 5, 2020
                                 Signature of attorney for debtor                                              MM / DD / YYYY

                                 A. Thomas DeWoskin 25320
                                 Printed name

                                 Danna McKitrick, P.C.
                                 Firm name

                                 7701 Forsyth Blvd.
                                 Suite 1200
                                 St. Louis, MO 63105
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     314-889-7128                  Email address      tdewoskin@dmfirm.com

                                 25320 MO
                                 Bar number and State




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                     page 4
            Case 20-45598                    Doc 1          Filed 12/05/20 Entered 12/05/20 11:19:44               Main Document
                                                                                                                              12/05/20 11:18AM
                                                                         Pg 5 of 9



                                                               United States Bankruptcy Court
                                                                     Eastern District of Missouri
 In re      Asclepius Laboratories, Inc.                                                                Case No.
                                                                                 Debtor(s)              Chapter    7




                                                     VERIFICATION OF CREDITOR MATRIX

       The above named debtor(s) hereby certifies/certify under penalty of perjury that the attached list
containing the names and addresses of my creditors (Matrix), consisting of 3 page(s) and is true, correct and
complete.




                                                                               /s/ James Brigham
                                                                               James Brigham/
                                                                               Signer/Title


                                                                               Dated:    December 5, 2020




                                                                                                                              (L.F. 2 Rev. 03/03)
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy
    Case 20-45598   Doc 1   Filed 12/05/20 Entered 12/05/20 11:19:44   Main Document
                                         Pg 6 of 9

}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




                        Corinne Hood Greene, Esq.
                        Greene & Hafer, EEC
                        529 Main Street, Suite 124
                        Charlestown, MA 02129

                        David Aaron Komessar
                        17 Kerrydale Road
                        Needham, MA 02492

                        Delaware Secretary of State
                        Division of Corporations
                        John G. Townsend Bldg.
                        401 Federal Street, Suite 4
                        Dover, DE 19901

                        Dr. Samuel Gerber
                        14 Research Place
                        North Chelmsford, MA 01863

                        Emagine Communications, LLC
                        1082 Davol Street
                        Fall River, MA 02720

                        Esquire Moving & Storage
                        25 Summer Avenue
                        Waltham, MA 02452

                        Eversource
                        247 Station Drive
                        Westwood, MA 02090

                        Ezra Brutzkus and Gubner LLP
                        21650 Oxnard Street, Suite 500
                        Woodland Hills, CA 91367

                        Foley & Lardner LLP
                        111 Huntington Avenue
                        Boston, MA 02199-7601

                        Framingham Orthopedic Association
                        1094 Worcester Road
                        Framingham, MA 01702

                        Healthios Capital Markets, LLC
                        1101 Skokie Boulevard
                        Northbrook, IL 60062

                        Iron Mountain
                        1 Federal Street
                        Boston, MA 02110

                        Jason Rand
                        840 Winter Street
                        Waltham, MA 02451
Case 20-45598   Doc 1   Filed 12/05/20 Entered 12/05/20 11:19:44   Main Document
                                     Pg 7 of 9


                    JED Trust - V
                    12 Beech Court, Suite 101
                    Chatham, NJ 07928

                    JED Trust, WCP Fund IX, others
                    7733 Forsyth Blvd, Suite 1450
                    Saint Louis, MO 63105

                    Lampros Minos
                    HealthPoint
                    Attn: Lampros Minos
                    840 Winter Street
                    Waltham, MA 02451

                    Lawson & Weitzen, LLP
                    88 Black Falcon Avenue, Suite 345
                    Boston, MA 02210

                    Lisa Roisten
                    214 Fountain Street
                    Framingham, MA 01702-6204

                    Middlesex Gases
                    292 Second Street
                    Everett, MA 02149

                    Misha Petkevich
                    6701 Democracy Blvd., Suite 300
                    Bethesda, MD 20817

                    Moody, Famiglietti & Andronico, LLP
                    1 Highwood Drive
                    Tewksbury, MA 01876

                    New England Baptist Hospital
                    125 Parker Hill Avenue
                    Boston, MA 02120

                    Nixon Peabody LLP
                    100 Summer Street
                    Boston, MA 02110-2131

                    Orthopedics New England
                    313 Speen Street, #6
                    Natick, MA 01760

                    Patrideg Snow & Hahn
                    30 Federal Street
                    Boston, MA 02110

                    Peter C. Kim, Esq.
                    Litchfield Cavo LLP
                    303 W. Madison Street, Suite 300
                    Chicago, IL 60606
Case 20-45598   Doc 1   Filed 12/05/20 Entered 12/05/20 11:19:44   Main Document
                                     Pg 8 of 9


                    Roche Diagnostics
                    9115 Hague Road
                    Indianapolis, IN 46250-0457

                    Rosenberg Rich Baker Berman & Co.
                    111 Dunnell Road, Suite 100
                    Maplewood, NJ 07040

                    Tom Pacheco
                    840 Winter Street
                    Waltham, MA 02451

                    UHY Advisors
                    15 Sunnen Drive, Suite 100
                    Saint Louis, MO 63143

                    Xerox Financial Services
                    201 Merritt 7
                    Norwalk, CT 06851
            Case 20-45598                    Doc 1          Filed 12/05/20 Entered 12/05/20 11:19:44               Main Document
                                                                                                                              12/05/20 11:18AM
                                                                         Pg 9 of 9



                                                               United States Bankruptcy Court
                                                                     Eastern District of Missouri
 In re      Asclepius Laboratories, Inc.                                                                Case No.
                                                                                 Debtor(s)              Chapter    7




                                           CORPORATE OWNERSHIP STATEMENT (RULE 7007.1)

Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and to enable the Judges to evaluate possible disqualification or
recusal, the undersigned counsel for Asclepius Laboratories, Inc. in the above captioned action, certifies that the
following is a (are) corporation(s), other than the debtor or a governmental unit, that directly or indirectly own(s) 10% or
more of any class of the corporation's(s') equity interests, or states that there are no entities to report under FRBP 7007.1:



    None [Check if applicable]




 December 5, 2020                                                    /s/ A. Thomas DeWoskin
 Date                                                                A. Thomas DeWoskin 25320
                                                                     Signature of Attorney or Litigant
                                                                     Counsel for Asclepius Laboratories, Inc.
                                                                     Danna McKitrick, P.C.
                                                                     7701 Forsyth Blvd.
                                                                     Suite 1200
                                                                     St. Louis, MO 63105
                                                                     314-889-7128 Fax:314-725-6592
                                                                     tdewoskin@dmfirm.com




Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy
